DETAILED ACTION
Application 16/892566, “INTUMESCENT BATTERY PAD”, was filed with the USPTO on 6/4/20 and claims priority from a provisional application filed on 6/10/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 3/15/22.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 19-20, drawn to an intumescent foam pad or a battery comprising the pad, classified in H01M10/658.
II. Claims 12-18, drawn to a method of making the intumescent pad, classified in B32B 2038/0084.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as a process omitting the use of a release liner wherein the frothed composition is formed in situ on the product that it is intended to protect.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require different search strategies such as employing different search queries (drawn to a foaming/frothing process, or drawn to structural detail of the final product) and/or searching in different class/subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Asaf Batelman on 6/7/22 a provisional election was made without traverse to prosecute the invention of product, claims 1-11 and 19-20.  
Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 12-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verhaag (2015/0325826).
Alternatively, claims 1, 3-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Verhaag (2015/0325826) or Verhaag (2015/0325826) in view of Sethumadhavan (US 2017/0127748).
Regarding claim 1, 3, 19 and 20, Verhaag teaches a battery (Figure 8) comprising: at least two battery cells (items 2); and an intumescent battery pad (item 4) located in between the at least two battery cells or along a surface proximate to the battery assembly (item 5); wherein the intumescent battery pad comprises a polyurethane foam (“foaming binder… polyurethane”, paragraph [0028]) and an intumescent material (“intumescent mixture”, paragraph [0028]); and wherein the intumescent material comprises an acid source, a carbon source, and a blowing agent (“a carbon source, a dehydration catalyst [comprising an acid], and a propellant [blowing agent]”, paragraph [0031]); and wherein the battery is a lithium ion battery (paragraph [0025]).

Verhaag is silent as to wherein the polyurethane foam has a compression force deflection of 5 to 1,035 kilopascal at 25% deflection determined in accordance with ASTM D3574-17, and wherein the intumescent battery pad has a UL-V0 rating at a thickness of 1 millimeter, or as to the compression force deflection or SAG factor meeting the requirements of claim 3.
However, it has been held that a rejection under 35 USC 102/103 can be made when the prior seems to be identical, but is silent as to an unreported or unrecognized but present property (MPEP 2112 III, II).  
In this case, the intumescent battery pad is made from the same or similar materials as described in these rejections, therefore, the same physical properties [the parameters to which Verhaag is silent] would be expected. For example, the Verhaag battery pad comprises intumescing materials specifically disclosed to provide flame retardant effect (paragraph [0027]); therefore, the same or substantially the same UL-V0 property [indicating that burning of a materials specimen quickly stops and no inflamed droplets are generated] would be expected.  Similarly, Verhaag teaches a foamed binder structure of a material such as polyurethane (paragraph [0028]); therefore the same or substantially the same compression properties would be expected due to similarity in materials and claim 1 is anticipated by Verhaag.
Alternatively, a skilled artisan would have found it obvious to provide the battery pad with a UL-v0 rating at 1 mm thickness since a UL-v0 rating represents a desirable response to fire [indicating that burning of a materials specimen quickly stops and no inflamed droplets are generated].  Additionally, the claimed compression force deflection property is found to be obvious because the range includes values which are typical of commercially available polyurethane foams and are indicative of desirable cushioning and/or shape resiliency over long periods of time (as supporting evidence, consider Sethumadhavan -US 2017/0127748 at paragraph [0016] which teaches that a polyurethane foam which was commercially available at the time of invention may have a 25% compression force deflection of 7 to 63 kPa, and that such a range is indicative of desirable cushioning and shape maintenance).


Regarding claim 4, Verhag remains as applied to claim 1.  Verhag further teaches wherein the source of acid comprises melamine phosphate (paragraph [0032]).

Regarding claim 5, Verhag remains as applied to claim 1.  Verhag further teaches wherein the carbon source comprises a polymer (paragraph [0033]).

Regarding claim 6 and 7, Verhag remains as applied to claim 1.  Verhag further teaches wherein the blowing agent may comprise at least one melamine and/or species which have decomposition temperatures above 120 °C (paragraph [0035]).

Regarding claim 8, Verhag remains as applied to claim 1.  Verhag further teaches wherein the intumescent material further comprises a binder (paragraph [0033-0034]; or paragraph [0028]).

Regarding claim 9-11, Verhag remains as applied to claim 1.  Verhag further teaches the polyurethane binder being integrally mixed with the intumescent material and/or the intumescent material being carried upon the polyurethane binder which serves as a support (paragraph [0028]).  This mixed arrangement implies intumescent material present on at least one surface of the polyurethane foam as in claim 9, the intumescent material being dispersed in the polyurethane foam is in claim 10, and the intumescent material located on all surfaces of the intumescent battery pad as in claim 11.


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Verhaag (2015/0325826), Sethumadhavan (US 2017/0127748), Smith (USP 9012062) and Mommer (US 2011/0192564).
Regarding claim 2, Verhag remains as applied to claim 1.  Verhag further does not appear to teach  wherein the intumescent battery pad has a thickness of 1 to 5 mm.
In the battery art, Smith teaches that an intumescent layer may have a thickness of 2 to 15 mm, with the specific thickness selected by the skilled artisan based on the composition and degree of protection desired (c4:4-24.
In the battery art, Mommer teaches that a desirable thickness for a heat protection and/or intumescent layer may be selected to be between 0.5 and 5 mm (paragraphs [0042, 0050]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the intumescent battery pad to have a thickness of 1 to 5 mm, since the prior art teaches substantially overlapping range of thickness, and suggests the thickness as a result-effective variable to be optimized based on considerations such as chemical composition and degree of protection desired as taught by Smith and Mommer.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Cooney (US 2017/0301968) -teaches intumescent material layer of millimeter level thickness.
Orikasa (US 2022/0010085) -teaches polyurethane foam having compression properties similar to applicant’s invention.
Mommer (US 2011/0192564) -teaches thermally conductive foam material for battery applications.
Smith (USP 9012062) -fire-resistant intumescent coating material for battery applications. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723